DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 4/1/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over USPN 1,517,846 to Lewis in view of USPAP 2017/0101801 to Van Hoek-Patterson and (if necessary) USPN 5,326,410 to Boyles.
Claim 1, Lewis discloses an apparatus for protecting a utility pole from wildfires, the utility pole having an outer side, the apparatus comprising: a layered structure for sleeving the outer side of the utility pole comprising: an outer support protection layer comprised of a metal material, wherein an end of the outer layer comprise connectors, the connectors operable to be connected to each other such that the outer support protection layer is oriented away from the outer side of the utility pole (see entire document including Figures 1-3 and columns 1-2).
Lewis does not mention a glass fiber cloth layer disposed adjacent to the outer support protection layer but Van Hoek-Patterson discloses that it is known in the pole shield art to sleeve a pole with a resin impregnated glass fiber cloth to protect the pole from fire damage, insect damage, moisture damage, and to provide structural support (see entire document including [0005]-[0008], [0027]-[0031], and [0042]). Van Hoek-Patterson also discloses that a pole shield may be made from a plurality of layers to better protect and support a pole compared to a pole protected by a single layer [0042]. Boyles similarly discloses that multiple layers of resin impregnated cloth may applied to a pole to provide the desired strength (see entire document including column4, line 52 through column 5, line 16). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pole sleeve of Lewis additionally with the claimed glass fiber cloth layer, motivated by a desire to provide a pole sleeve that better protects from fire damage, insect damage, moisture damage, and/or to provide better structural support.
Claim 2, Van Hoek-Patterson discloses that the pole sleeve may comprise 3-11 layers of resin impregnated glass/carbon/ceramic fiber cloth ([0030] and [0042]). One of said layers may be considered the claimed ceramic fiber material layer, one layer may be considered the claimed inner support protection layer, and one layer may be considered the claimed fire-resistant coating.
Claim 3, the connectors are made of a metal material (column 1, lines 38-52 of Lewis).
Claim 4, the two outer layers comprise a semicircular cross section (Figure 1-3 of Lewis).
Claims 5 and 6, the Office takes official notice (now admitted prior art) that it is well-known in the art that high silica (65% or more) glass is known to provide good thermal resistance such as low thermal stress. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiberglass fibers from high silica fiberglass, to provide the pole sleeve with high fire resistance. 
	Claim 7, the connectors are operable to be connected to each other such that the inner support protection layer is oriented toward and substantially surround the outer side of the utility pole (Figures 1-4 of Lewis).

Conclusion
This application is a Continuation of applicant's earlier Application No. 16/854,994. All of the claims are rejected with the same prior art applied in the Office action mailed 10/20/2020 in application 16/854,994. MPEP 706.07(b) states that the claims of an application may be finally rejected where all the claims in the application are drawn to the "same invention" claimed in the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims of the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789